Heydeneeldt, J„ delivered the opinion of the Court.
Murray, C. J.,. concurred.
Under the statute regulating estates of deceased persons, the seventh classification of persons entitled to administer, comprising “ any other of the next of kin who would be entitled to share in the distribution of the estate,” ^must be construed to mean the next of kin capable of inheriting, or who would be entitled to distribution if there were no nearer kindred.
The decree of the Probate Court is reversed, and the cause remanded.